NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                        v.

                   STACEY RENEE HOOPER, Appellant.

                             No. 1 CA-CR 13-0193
                              FILED 5-13-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-131707-001
                 The Honorable Jo Lynn Gentry, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By David Simpson

Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle

Counsel for Appellant
                           STATE v. HOOPER
                           Decision of the Court



                      MEMORANDUM DECISION

Acting Presiding Judge Patricia K. Norris delivered the decision of the
Court, in which Judge Maurice Portley and Judge Andrew W. Gould
joined.


N O R R I S, Judge:

¶1             Stacey Renee Hooper appeals her convictions and sentences
for attempt to commit aggravated assault, a class 6 felony, and aggravated
assault, a class 5 felony, arguing the superior court should have allowed
her to present evidence that the victim -- who was also the arresting
officer -- had a motive to falsify criminal charges against her. Applying
the applicable standards of review, we disagree and affirm her convictions
and sentences. See State v. Ellison, 213 Ariz. 116, 129, 132, ¶¶ 42, 52, 140
P.3d 899, 912, 915 (2006) (appellate court generally reviews rulings on
scope of cross-examination for abuse of discretion but reviews rulings that
implicate Confrontation Clause de novo).

¶2             On June 14, 2012, a Phoenix business reported to police that
a woman was being disruptive on its premises. Officer R. arrived first on
the scene, followed by Officers N., L., and P. The officers found Hooper
intoxicated and acting belligerently; Officer R. handcuffed her and placed
her in the back of his patrol car while he investigated the incident. The
other officers stayed outside with Hooper. While in the patrol car, Hooper
was “using foul language,” “yelling at the top of her lungs,” and being
“very disruptive.” Officer N. closed the car door and rolled up the
window to “deescalate things.” After “about two minutes,” Hooper
calmed down, and Officer N. opened the door and rolled the window
back down.

¶3             Officer R. finished his investigation and asked Hooper “if we
could take her to . . . a detox center.” Hooper began swearing at the
officers and told them to “just take [her] to jail.” Officer N. tried to calm
her down, and she spit on him. When he told her not to do that again,
Hooper swore at him and spit on him a second time. Officer N. then
placed Hooper under arrest, and she kicked him just above the knee. A
grand jury indicted Hooper for one count of attempt to commit
aggravated assault for spitting on Officer N. and one count of aggravated
assault for kicking him.


                                     2
                           STATE v. HOOPER
                           Decision of the Court

¶4            Before trial, the State moved to preclude Hooper from
introducing into evidence four incidents documented in Officer N.’s
personnel file. The police department had investigated the incidents and
disciplined Officer N. for only two of them. The superior court granted
the State’s motion after finding the evidence inadmissible because the two
incidents resulting in disciplinary action and one of the investigated
incidents were irrelevant and the other investigated incident was
unsubstantiated.

¶5            Hooper argues on appeal, as she did in the superior court,
that she should have been permitted, under the Sixth Amendment and
Arizona Rule of Evidence 404(b), to present evidence of the prior incidents
because it would have helped prove Officer N.’s motivation to falsify the
criminal charges against her. Specifically, she argues Officer N. had been
investigated and disciplined in the past and those prior incidents
motivated him to discredit Hooper by falsely accusing her of assaulting
him because he feared investigation and discipline for locking her in a hot
patrol car. See generally Ariz. R. Evid. 404(b) (allowing admission of other
act evidence to prove motive, even when same evidence inadmissible to
prove action in conformity therewith); State v. Almaguer, 232 Ariz. 190,
197, ¶ 22, 303 P.3d 84, 91 (App. 2013) (Confrontation Clause “protects a
defendant’s ability to prove a witness’s motive or bias”).

¶6            We agree, however, with the superior court that the other act
evidence was irrelevant and, thus, inadmissible because Hooper failed to
show Officer N. had a motive to falsify criminal charges against her.
Although Rule 404(b) allows the admission of other act evidence to show
motive, “inherent in the rule is the assumption that the motive may be
shown.” State v. Riley, 141 Ariz. 15, 20, 684 P.2d 896, 901 (App. 1984). In
Riley, defense counsel attempted to impeach a witness by showing he had
a motive to lie because he was paid for information and had “received
other special considerations by the police.” Id. The court allowed cross-
examination as to the witness’s status as a paid informant and whether he
had received other benefits such as “a little extra slack or freedom” but
refused to allow counsel to question the witness regarding other acts
allegedly involving the sale of marijuana and a theft. Id. In affirming the
superior court’s exclusion of this evidence, we noted the defendant
presented no evidence the witness had received any special consideration
and concluded that “[w]hile the right of cross-examination is guaranteed
by both the United States and Arizona Constitutions, that right does not
confer a license to run at large into irrelevant matters.” Id. (citation
omitted).



                                     3
                           STATE v. HOOPER
                           Decision of the Court

¶7            Here, as in Riley, Hooper presented no evidence to support
her argument that Officer N. was motivated to falsify criminal charges
against Hooper because he had locked her in a hot patrol car. To the
contrary, Officer R. testified he had left his patrol car running with the air
conditioning on, the window rolled down, and the door open. Consistent
with that testimony, Officer N. testified he never locked Hooper “in a hot
car with no air conditioning.” He rolled up the window and shut the
door, but the car was still running and the air conditioner was on.
Moreover, although Hooper requested to speak with Officer N.’s
supervisor when she arrived at the police station, her only complaint
consisted of a pejorative statement about Officer N.

¶8            Additionally, Officer N. had no motive to falsify criminal
charges because the evidence against Hooper was overwhelming. In
addition to Officer N.’s testimony as to the spitting and kicking, Officers
R. and P. testified they saw Hooper spit on Officer N., Officer P. testified
she saw Hooper kick Officer N., and Officer N.’s supervisor testified
Hooper acknowledged she had kicked Officer N. Hooper did not
controvert any of this evidence.

¶9            For these reasons, we affirm Hooper’s convictions and
sentences.




                                    :MJT




                                      4